_ Case 1:19-c¥-1014GRGS Document 262 FrikedcO3t196eQ FRagertonfs
Cdasd IteanppulsconmsA DDocnresh’’5 FRdddDOk 2229 PAgg@1 of 23

AO 98 (Rev. 12/11) Appearance Bond
RECEIPT #: 100035401

 

UNITED STATES DisTRICT COURT F iL Ep

for the
Western District of Texas

United States of America
v.
CaseNo. A:19-MJ-160

 

Michael Center
Defendant

 

eet “net See Set Nt

APPEARANCE BOND

Defendant's Agreement

1 Michael Center (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if 1 fait:

X )  toappear for court proceedings;

X ) _ ifconvicted, to surrender to serve a sentence that the court may impose; or

X ) tocomply with all conditions set forth in the Order Setting Conditions of Release.

Type of Bond
(| ) (1) This is a personal recognizance bond.

(  ) (2) This is an unsecured bond of $

 

( X ) (3) This is a secured bond of $ 50,000.00 _____ » Secured by:
( X) (@) $ $,000.00__, in cash deposited with the court.
( _) (b) the agreement of the defendant and each surety to forfeit the following cash or other property

(describe the cash or other property, including claims on it~ such as a lien, mortgage, or loan — and attach proof of
ownership and value):

 

+8 eee am emmemee t . .

 

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

Onpprsveluloaned. Ky. Utne DF 5.219.

( +) (c) abail bond with a solvent surety (attach a copy of the ball bond, or describe it and identify the surety):

 

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court

may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

21
